NUMBER 13-14-00693-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MARIANN BACHARACH,                                                          Appellant,

                                           v.

EUFEMIA GARCIA,                                                              Appellee.


                   On appeal from the 389th District Court
                         of Hidalgo County, Texas.


                                      ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      Appellant Mariann Bacharach filed an interlocutory appeal from the trial court's

denial of her motion to dismiss under chapter 27 of the Texas Civil Practice and Remedies

Code (Texas's anti-SLAPP statute). See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003

(West, Westlaw through 2013 3d C.S.). On January 29, 2015, the Clerk of this Court
notified appellant, in accordance with Texas Rule of Appellate Procedure 42.3(c), that we

would dismiss this appeal unless the $195.00 filing fee was paid.1 See TEX. R. APP. P.

42.3(c). On February 19, 2015, the Court received a motion from appellant requesting

additional time to pay her fee.

        The Court, having considered appellant's motion for extension of time to pay her

fee, is of the opinion that the motion should be granted.                    Accordingly, we GRANT

appellant's motion and ORDER her to pay the $195.00 filing fee, the $10.00 fee for her

January 14, 2015 motion to abate, and the $10.00 fee for her February 19, 2015 motion

for extension of time. If appellant fails to pay these fees by Wednesday, March 4, 2015,

the Court will dismiss her appeal. See id.


                                                                           PER CURIAM

Delivered and filed the 25th
day of February, 2015.




        1 In our order dated January 27, 2015, we denied appellant's challenge to the trial court's ruling on

her indigency status. Because appellant did not establish indigency, she is entitled neither to a free
appellate record nor to proceed without advance payment of her costs, which include filing fees. See TEX.
R. APP. P. 20.1(a), (k), (n).
                                                     2